In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00037-CV



                   EX PARTE J.R.W.



     On Appeal from the 412th Judicial District Court
                Brazoria County, Texas
              Trial Court No. 108020-CV




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION

        The appellant has filed a motion with this Court seeking to voluntarily dismiss this

appeal.1 Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                         Josh R. Morriss, III
                                                         Chief Justice

Date Submitted:           June 28, 2021
Date Decided:             June 29, 2021




1
 Originally appealed to the First Court of Appeals in Houston, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
                                                        2